[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:    December 16, 1996
Date of Application: January 23, 1997
Date of Decision:    October 5, 1998
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford.
Dennis F. O'Toole, Esquire      Defense Counsel, for Petitioner
Paul Roti, Esquire       Assistant State's Attorney, for the State
 MEMORANDUM OF DECISION
Sentence Affirmed
BY THE DIVISION:
CT Page 12287
The petitioner, who was 27 years of age at the time, was found in violation of her probation following a hearing. On December 10, 1996, the defendant's sentence was revoked and she was sentenced to 5 years in prison.
The petitioner was on probation as the result of a plea to Possession of Narcotics with the Intent to Sell, C.G.S. § 21a-277(a), a crime with a potential penalty of 15 years in prison. On April 19, 1994, Ms. Simpson was sentenced to a 5 year period of incarceration which was fully suspended and she was placed on probation for 3 years.
On November 29, 1994 the petitioner was arrested in Hartford for Risk of Injury to a Minor, False Statement to the Police and Hindering Prosecution. Due to the fact that these charges supported a charge of violation of probation, a warrant was obtained.
The petitioner denied the violation and a hearing was held. On November 12, 1996, Ms. Simpson was found in violation of the conditions of her probation. The probation was revoked and the original five year sentence was imposed.
On December 16, 1997, the petitioner plead guilty to Risk of Injury to a Minor, False Statement, Hindering Prosecution and Assault Second Degree. The petitioner was sentenced to an effective sentence of two years in prison concurrent with the time she was serving for her violation of probation.
It is apparent that the sentence that was imposed subsequent to her violation of probation took into account the period of incarceration she was currently serving. Despite the fact that Ms. Simpson could have been sentenced to many years consecutive to her violation of probation sentence she ultimately received only the five years she originally owed. Viewed in this light it cannot be said that her sentence for violation of probation is inappropriate or disproportionate. The petitioner's request for a sentence reduction is denied and her sentence is affirmed.
O'Keefe, J.
Miano, J.
Iannotti, J.
O'Keefe, Miano and Iannotti, J.s, participated in this decision. CT Page 12288